Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Objections
Claim 19 is objected to because of the following informality:  
In claim 19, line 1, “claim 1” should be replaced with --claim 11--
Appropriate correction is required.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claims 1 – 20 are rejected under 35 U.S.C. 102(a)(2) as being anticipated by He et al. (US 2020/0344722 A1).
Regarding claim 1, He teaches a method comprising: receiving, by a first wireless device (second UE) from a base station (gNB), configuration parameters of feedback resources (paragraph 115: A sidelink resource used for the PSSCH transmission is allocated to UE-A by a serving gNB, or BS, 801); receiving, by the first wireless device from a second wireless device (first UE), a transport block via a sidelink (paragraph 97: a reception of a physical sidelink shared channel (PSSCH) providing TB. Also described in paragraph 98); and transmitting, by the first wireless device to the second wireless device, an acknowledgment for the transport block via a feedback resource, of the feedback resources (paragraph 97; paragraph 98: For a PSSCH transmission from a first UE to a second UE, the second UE can report in a PSFCH HARQ-ACK information for a decoding outcome of TB provided by the PSSCH reception. The HARQ-ACK information has an ACK value when the second UE correctly decodes the TB), determined based on: an identity of the first wireless device (paragraph 122: A destination ID to identify a UE or a group of UEs for a corresponding PSSCH reception; paragraph 124: A source ID to identify a UE transmitting the PSCCH/PSSCH. Also described in paragraph 149: UE ID); and a modulo operation performed on a quantity of the feedback resources (paragraph 149: The predefined mapping rules can be obtained by a UE ID modulo a number of PSFCH resources. Further described in paragraphs 156 and 191). 
Regarding claims 2 and 12, He teaches the method of claim 1, wherein the feedback resources comprise a plurality of physical sidelink feedback channel (PSFCH) resources (paragraphs 97-98: a sidelink includes a physical sidelink feedback channel (PSFCH) providing HARQ-ACK information). 
Regarding claims 3 and 13, He teaches the method of claim 2, wherein the configuration parameters of the feedback resources comprise configuration parameters of the plurality of PSFCH resources (paragraphs 97-98; paragraph 129: A resource allocation field for a PSFCH transmission with HARQ-ACK information from a UE receiving the PSSCH). 
Regarding claims 4 and 14, He teaches the method of claim 1, wherein the configuration parameters of the feedback resources are received in one or more radio resource control (RRC) messages (paragraph 376: the configuration for an in-coverage sidelink power saving signal or channel can be provided to the UE 116 by Uu higher layers after the UE 116 establishes an RRC connection with the gNB).
Regarding claims 5 and 15, He teaches the method of claim 1, wherein the configuration parameters of the feedback resources indicate the quantity of the feedback resources (paragraph 156: number of PSFCH resources; paragraph 175). 
Regarding claims 6 and 16, He teaches the method of claim 1, wherein the configuration parameters indicate one or more resource pools of the feedback resources (paragraph 140: In a resource pool and within the slots associated with the resource pool, PSFCH resources can be (pre)configured periodically; paragraph 149).
Regarding claims 7 and 17, He teaches the method of claim 6, wherein the determining the feedback resource comprises determining the feedback resource based on the one or more resource pools of the feedback resources, the identity of the first wireless device and the modulo operation performed on the quantity of the feedback resources (paragraph 149: each receiver UE can select a PSFCH resource in the PSFCH resource pool according to predefined mapping rules. The predefined mapping rules can map each PSFCH resource in the PSFCH resource pool to each receiver UE. The predefined mapping rules can be obtained by a UE ID modulo a number of PSFCH resources; also described in paragraph 122: A destination ID to identify a UE or a group of UEs for a corresponding PSSCH reception; paragraph 124: A source ID to identify a UE transmitting the PSCCH/PSSCH. Also described in paragraphs 156 and 191). 
Regarding claims 8 and 18, He teaches the method of claim 1, wherein the identity of the first wireless device comprises one of: a zone identification of the first wireless device (Fig. 20; paragraph 198: Zone ID information). 
Regarding claims 9, He teaches the method of claim 1, further comprising receiving, from the second wireless device, a sidelink control information (SCI) scheduling the transport block and comprising a first value for determining the feedback resource (paragraph 97: a sidelink includes transmission of a physical sidelink control channel (PSCCH) providing a sidelink control information ( SCI) format scheduling a reception of a physical sidelink shared channel (PSSCH) providing TB(s) for data information and also includes transmission of corresponding DM-RS or of CSI-RS. Also described in paragraph 111 and paragraph 115: UE-B 803 detects a SCI format 812 in a PSCCH reception and then decodes the TB in a PSSCH reception 813 according to configuration information provided by the SCI format 812).
Regarding claim 10, He teaches the method of claim 9, wherein the determining the feedback resource comprises determining the feedback resource based on the first value from the SCI (paragraph 97: a sidelink includes transmission of a physical sidelink control channel (PSCCH) providing a sidelink control information ( SCI) format scheduling a reception of a physical sidelink shared channel (PSSCH) providing TB(s) for data information and also includes transmission of corresponding DM-RS or of CSI-RS. Also described in paragraph 111 and paragraph 115: UE-B 803 detects a SCI format 812 in a PSCCH reception and then decodes the TB in a PSSCH reception 813 according to configuration information provided by the SCI format 812), the identity of the first wireless device and the modulo operation performed on the quantity of the feedback resources (paragraph 149: each receiver UE can select a PSFCH resource in the PSFCH resource pool according to predefined mapping rules. The predefined mapping rules can map each PSFCH resource in the PSFCH resource pool to each receiver UE. The predefined mapping rules can be obtained by a UE ID modulo a number of PSFCH resources; also described in paragraph 122: A destination ID to identify a UE or a group of UEs for a corresponding PSSCH reception; paragraph 124: A source ID to identify a UE transmitting the PSCCH/PSSCH. Also described in paragraphs 156 and 191). 
Regarding claim 11, He teaches the same limitations described above in the rejection of claim 1. He further teaches a first wireless device (Figs. 1 and 2: UE) comprising: one or more processors (paragraph 64: processor 240); and memory storing instructions that, when executed by the one or more processors (paragraph 64: memory 260). 
Regarding claim 19, He teaches the same limitations described above in the rejections of claims 9 and 10. 
Regarding claim 20, He teaches the same limitations described above in the rejections of claims 1 and 11. He further teaches a system (Fig. 1), comprising: a base station (gNB 102) comprising: one or more processors (paragraph 77: processor 378) and memory storing instructions that, when executed by the one or more processors paragraph 77: memory 380), cause the base station to perform the steps described above in the rejection of claims 1 and 11. He further teaches the second wireless device (Figs. 1 and 2: first UE; paragraph 63), wherein the second wireless device comprises: one or more processors (paragraph 64: processor 240) and memory storing instructions that, when executed by the one or more processors (paragraph 64: memory 260), cause the second wireless device to: receive, from the base station, the configuration parameters of the feedback resources (paragraph 115: A sidelink resource used for the PSSCH transmission is allocated to UE-A by a serving gNB, or BS, 801. Note: paragraph 63: The embodiment of the UE 116 illustrated in FIG. 2 is for illustration only, and the UEs 111-118 of FIG. 1 can have the same or similar configuration); transmit the transport block (paragraph 97: a reception of a physical sidelink shared channel (PSSCH) providing TB. Also described in paragraph 98); and receive the acknowledgment via the feedback resource (paragraph 97; paragraph 98: For a PSSCH transmission from a first UE to a second UE, the second UE can report in a PSFCH HARQ-ACK information for a decoding outcome of TB provided by the PSSCH reception. The HARQ-ACK information has an ACK value when the second UE correctly decodes the TB).

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Ryu et al. (US 2020/0313825 A1), Method and Apparatus For Processing Signal of Sidelink Feedback Channel In Wireless Communication System; Abstract and paragraph 124.

Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Yemane Mesfin can be reached on (571) 272-3927. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/RHONDA L MURPHY/Primary Examiner, Art Unit 2462